THE ST. JOE COMPANY STOCK INCENTIVE PLANS

RESTRICTED STOCK AGREEMENT

Award Details:

 
 
Participant:
 
Plan Year:
 
Number of Restricted Shares:
 
Date of Grant:
 
Fair Market Value (at close of business day before Date of Grant):

Agreement:

This Restricted Stock Agreement (“Agreement”) is entered into as of the Date of
Grant between the Participant and The St. Joe Company, a Florida corporation
(the “Company”), pursuant to the Company’s Stock Incentive Plan established for
the Plan Year designated above (the “Plan”).

WHEREAS, the Company desires to grant, and the Participant desires to receive,
an award of Restricted Shares pursuant to the terms and conditions of the Plan
and this Agreement,

NOW, THEREFORE, the Participant and the Company hereby agree as follows:

1. The Plan and Defined Terms. The provisions of the Plan and the Award Details
listed above are incorporated into this Agreement by reference. Capitalized
terms used but not defined in this Agreement or the Award Details set forth
above shall have the meanings ascribed to them in the Plan.

2. Grant of Restricted Shares. As of the Date of Grant, the Company hereby
grants to the Participant the number of Restricted Shares listed above, subject
to the terms and conditions of the Plan and this Agreement.

3. Vesting of Restricted Shares. The first one-half (1/2) of the Restricted
Shares shall vest when the Participant completes three years of continuous
service from the Date of Grant, and the second one-half (1/2) of the Restricted
Shares shall vest when the Participant completes four years of continuous
service from the Date of Grant; provided, however, that such vesting shall be
accelerated or delayed as a result of the first of the following events to
occur:

(a) Death. If the Participant dies, the Restricted Shares shall become vested in
full as of the date of the Participant’s death.

(b) Disability. If the Participant becomes totally or permanently disabled (as
those terms are defined in the Company’s long-term disability plan, as in effect
on the date of such determination), the Restricted Shares shall become vested in
full as of the date of the disability.

(c) Corporate Event. If there is a Corporate Event, the Restricted Shares shall
become vested in full: (i) on the date which is three hundred sixty (360) days
after the date of the Corporate Event, if the Participant remains in continuous
service until such date, or (ii) on the date the Company terminates the
Participant’s employment, without Cause, following the Corporate Event. For
purposes of this Subsection, “Corporate Event” means (a) the consummation of a
merger or similar transaction as a result of which the Company’s stockholders
own 50% or less of the surviving entity’s voting securities after such merger or
similar transaction, (b) the sale, transfer, exchange or other disposition of
all or substantially all of the Company’s assets, or (c) the liquidation or
dissolution of the Company. A transaction shall not constitute a Corporate Event
if its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(d) Termination for Cause. If the Participant’s employment is terminated for
Cause, the Committee may revoke all or any portion of the Restricted Shares.

(e) Retirement. If the Participant’s employment terminates because of
retirement, all Restricted Shares that are not vested under Section 3 as of the
date of such retirement shall automatically revert to the Company (without any
payment to the Participant) as of the date of retirement. No additional
Restricted Shares shall vest after the Participant’s employment terminates.

For purposes of this Agreement, “retirement” means either (i) the Participant is
eligible to receive an immediate pension under the Company’s Pension Plan
(whether or not the Participant actually elects to have his/her pension commence
immediately), or (ii) the Committee determines that the Participant’s
termination of employment constitutes “retirement.”

4. Restrictions on Transfer of Restricted Shares. Until the Restricted Shares
become vested pursuant to Section 3, the Restricted Shares shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process.

5. Forfeiture of Restricted Shares. If the Participant’s employment terminates,
all Restricted Shares that are not vested under Section 3 as of the date of such
termination of employment shall automatically revert to the Company (without any
payment to the Participant) as of the date of termination of employment. No
additional Restricted Shares shall vest after the Participant’s employment
terminates.

6. Stock Certificates. The Participant hereby acknowledges that stock
certificate(s) for the number of Restricted Shares awarded under this Agreement
will not be delivered by the Company to the Participant until such Restricted
Shares vest.

7. Voting and Dividend Rights. The Participant shall have the same voting and
dividend rights with respect to the Restricted Shares as the Company’s other
shareholders, provided, however, that any dividends paid as Common Shares shall
be subject to the same transfer restrictions and forfeiture provisions as the
Restricted Shares.

8. Regulation by the Committee. This Agreement and the Restricted Shares shall
be subject to such administrative procedures and rules as the Committee shall
adopt. All decisions of the Committee upon any question arising under the Plan
or under this Agreement shall be conclusive and binding upon the Participant.

9. Compliance with Law and Regulations. The obligations of the Company hereunder
are subject to all applicable Federal and state laws and to the applicable
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed and
any other government or regulatory agency. The Company shall not be required to
remove restrictions from Restricted Shares prior to (a) the listing of the
Common Shares on any such stock exchange and (b) the completion of any
registration or qualification of such Common Shares under any Federal or state
law, or any rule, regulation or other requirement of any government or
regulatory agency which the Company shall, in its sole discretion, determine to
be necessary or advisable. In making such determination, the Company may rely
upon an opinion of counsel for the Company. The Participant shall not have the
right to compel the Company to register or qualify the Common Shares subject to
this award under Federal or state securities laws.

10. Conditions of Acceptance. As a condition of accepting the Restricted Shares,
Participant agrees as follows:

(a)  Company Policies. Participant agrees that he or she has read and will
comply with The St. Joe Company Insider Trading Policy and The St. Joe Company
Code of Conduct. Copies of such policies are available on the Company’s website,
through the office of the Company’s Vice President of Human Resources or through
the office of the Company’s General Counsel.

(b) Restrictions on Resale and Marital Property Settlements. Participant agrees
not to sell any vested Restricted Shares if applicable laws or Company policies
prohibit such a sale. Regardless of any marital property settlement agreement,
the Company is not obligated to honor or recognize Participant’s former spouse’s
interest in unvested Restricted Shares.

11. Amendment of Severance and Employment Agreements. By executing this
Agreement, the Participant and the Company hereby agree that this Agreement
constitutes an amendment to the Participant’s employment agreement and/or
severance agreement (if any) with the Company to the effect that any provision
of such employment or severance agreement that grants accelerated vesting and/or
lapse of restrictions on restricted stock in the event of a “change in control”
(as defined therein) shall not apply to the Restricted Shares awarded under this
Agreement. Participant agrees to execute any additional documentation requested
by the Company to further evidence such amendment.

12. Adjustments. In the event of a stock split, a stock dividend or any other
event described in the Article of the Plan entitled “Protection Against
Dilution,” the number of Common Shares subject to this award may be adjusted
pursuant to the Plan if deemed appropriate by the Committee in its sole
discretion.

13. Term of Agreement. This Agreement terminates when all Restricted Shares are
either vested or canceled as provided in the Plan and this Agreement.

14. No Retention Rights. Neither the Restricted Shares nor anything contained in
this Agreement shall give Participant the right to be retained by the Company or
a subsidiary of the Company as an employee or in any other capacity. The Company
and its subsidiaries reserve the right to terminate Participant’s service at any
time, with or without Cause.

15. Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of Florida.

16. Participant’s Access to the Plan. Participant may obtain an additional copy
of the Plan by contacting The St. Joe Company Human Resources Department in
Jacksonville, Florida.

This Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

PARTICIPANT

     
Date    
     
 
   
 
  THE COMPANY
 
   
Date    
  By:    
Name: Rachelle Gottlieb
Title: Vice President, Human Resources
 
   

